BUCHWALTER, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
August Lichtwadt filed an action in the Hamilton Common Pleas praying for a divorce from Jane Lichtwadt upon the grounds of wilful absence. The defendant denied the charge. In 1919 the defendant deserted the plaintiff and did not live with her thereafter. However, in 1919 Jane filed an action against the plaintiff for alimony, and after various negotiations in 1920 an agreement was entered into in regard to the division of property, which also contained a certain stipulation that the parties should live separate and apart from each other. Twenty-five months after this agreement was entered into, August brought this action for a divorce The Common Pleas gronted the divorce, whereupon Jane prosecuted error. In reversing the decision of the lower court, the Appeals held:
1. Wilful absence means just what the term indicates, not absence by consent or agree-men by collusion, or the result of an accident, but by a voluntary act on the part of the one going away with an intent to repudiate the marital duty and obligations.
2. The making of a separate agreement with a provision for the continuance of such separation amounts to such a consent to an absence as to deprive either party from getting a divorce from the other on the grounds of wilful absence.